IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH EX REL. DWAYNE A.               : No. 25 MM 2018
GOUDY,                                       :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MARK GARMAN, SUPERINTENDENT,                 :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.